DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the terminal disclaimer filed on July 25, 2022, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on July 25, 2022, with respect to claims 1-20 have been fully considered and are persuasive. The double patenting rejection set forth in the last office action has been withdrawn in light of the terminal disclaimer filed on July 25, 2022.

Allowable Subject Matter
Claims 1-20 allowed in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: The claimed invention is involved in generating predictions related to an objective (related to one or more tasks) using a change detection subsystem to detect a modified objective of a given node by (i) replacing the corresponding graph subset's nodes with one or more replacement nodes that each indicates an objective supporting the objective of the given node, (ii) replacing the corresponding graph subset's relationships with relationships between the replacement nodes, (iii) removing the corresponding graph subset's old nodes or relationships from the graph (or instance thereof) prior to, during, or subsequent the addition of the replacement nodes to the graph, or (iv) modifying the definitions of the old nodes or other aspects of the graph in order to improve efficiency and speed at which data is derived from the source.
However, the closest prior art, US 20150019576 and US 9588956 are involved in receiving the information representative of a hierarchical data format to define the objects organized in a hierarchy. The objects has the schema objects that represents data objects in response to the container objects that is associated with the schema objects. The received information is processed to form the data parser. The permissible transitions is determined between successive data objects in the input stream based on the information representative of the hierarchical data format, wherein the permissible transitions is determined between successive data objects in the input stream based on the information representative of the hierarchical data format, and thus efficiently determines the permissible transitions between the nodes of the compilation tree representation, and hence ensures the efficiency in generating a data parser for parsing an input stream of data objects.
US 20060161569 is involved in extracting relevant information from data sets. The relevant information is the information pertaining to a pre-defined context. The pre-defined context defines the objective, for which information is to be extracted from the data sets, for which information is to be extracted, wherein a pre-defined context includes online purchase, such as shoes, wherein information like shoe size, brand, price etc., will constitute the information that is relevant to the pre-defined context and attributes are the characteristics that define a knowledge domain. In the knowledge domain of online purchase of concert tickets, the attributes are the name of the artist, venue of the concert, price of tickets, date of the concert, etc. A domain model is a structured description of a knowledge domain, wherein the domain model includes attributes of a knowledge domain and the relationships between them. In a tree structure representation of data, for any given node, ancestor nodes include the nodes that fall on a path traversed from the root node of the tree structure to the given node, descendent nodes include the nodes that fall on a path traversed from the given node to all leaf-nodes connected to the given node, and parent nodes of a given node are the immediate ancestor nodes of the given node, and child nodes of a given node are the immediate descendent nodes of the given node and all leaf-nodes connected to the given node are included in the set of descendent node.
US 8984022 is involved in automating growth and evaluation of segmentation trees based on at least one termination criteria, wherein the termination criteria can include at least one of the following: a number of split records in the generated tree is less than a predetermined minimum number of records in the tree (e.g., no candidate splits can satisfy the minimum leaf counts (total or per outcome)), no candidate splits satisfy a minimum increase in an objective function, no further candidate trees can be created without violating a maximum number of leaf nodes, and a maximum time for performing the analyzing, the splitting, the determining and the splitting, the generating the tree, the generating the at least one score card, and the repeating is exceeded. A candidate split includes at least one record determined to be a candidate for splitting. A leaf node includes at least one record resulted from the splitting, where the at least one record contained in the leaf node cannot be further split. A candidate tree is created as a result of the generating the tree.
US2012/0023209 (“Fletcher”) is involved in monitoring software development or network performance at a high‐level objectives. Paragraph 69 of the Fletcher reference, for example, states that “an analysis must be performed on the cluster to determine the value of all attributes used to define SLOs.” Thus, although Fletcher describes clusters of computer nodes, none of those nodes themselves individually define any service level objectives. Instead, an administrator must use the system to perform an analysis on a cluster of computer nodes to estimate how the cluster is performing as a whole and comparing that estimation to the service level objectives (e.g., see paragraph 68 for examples of service level objectives). In addition, paragraph 78 states that an administrator use an interface to “dictate changes via commands to the cluster,” such as “replacing an active node with another node as active” in a synchronized manner. For example, as indicated in FIG. 9 of Fletcher, passive node 2 may be modified to “active,” while active node 1 may be modified to “passive.” However, Fletcher fails to dictate a replacement of a child node and its descendant nodes with (where the replacement is triggered by the determination highlighted in yellow below)
Claim 1
analogous
store tree nodes of a hierarchical tree and relationships between the tree nodes,
each of the tree nodes indicating an objective,
each non‐root node of the tree nodes indicating an objective supporting an objective of at least one node with which the non‐root node has a direct relationship;

detect a modification to an objective of a given node of the tree nodes;

based on the detected modification,
[determine] child nodes of the given node and whether at least one of the child nodes….indicates an objective that no longer suitably supports the objective of the given node; and

Modification of an objective to the red node is detected.

The yellow node is determined to indicate an objective that no longer suitably supports the red node’s objective.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

4. for a child node (of the child nodes)
determined to indicate an objective that no longer suitably supports the objective of the given node,
cause replacement of a corresponding subset of the hierarchical tree with replacement nodes that each indicates an objective suitably supporting the objective of the given node,
the corresponding subset … comprising (i) the child node and
(ii) one or more descendant nodes of the child node.

From the foregoing determination, the yellow node and its descendant nodes are replaced with the blue nodes (that each indicates an objective suitably supporting the red node’s objective)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



	None of the prior provided above, singular and any order combination determine, based on a detected modification, child nodes of a given node and whether at least one of the child nodes of the given node indicates and objective that no longer suitably supports the objective of the given nodes, and for a child node of the child nodes determined to indicate an objective that no longer suitably supports the objective of the given node, cause replacement of a corresponding subset of a hierarchical tree with replacement nodes that each indicate an objective suitably supporting the objective of the given node. These claimed features render claims 1–20 allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        August 25, 2022